Title: Thomas Jefferson to James Madison, 8 March 1819
From: Jefferson, Thomas
To: Madison, James


          
            Dear Sir
             Monticello Mar. 8. 19.
          
          I now return you the letter from mr Watson whom I met with on the road as mentioned in mine of the 3d.   in consequence of the doubts discovered on the subject of Cooper, I wrote to mr Cabell, to Correa, and to Cooper himself, and inclose you copies of my letters for perusal that you may see on what ground I place the matter with each. to Cooper I barely hold up the possibility of new views from a new majority,  altho’ I do not apprehend any change. I have no doubt that Cabell will acquiesce. I must pray you to return me his letter, and the copies of mine now inclosed & salute you affectionately & respectfully
          
            Th: Jefferson
          
        